

116 HR 4530 IH: Native American Health Savings Improvement Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4530IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Moolenaar (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit individuals eligible for Indian Health Service
			 assistance to qualify for health savings accounts.
	
 1.Short titleThis Act may be cited as the Native American Health Savings Improvement Act. 2.Individuals eligible for Indian Health Service assistance not disqualified from health savings accounts (a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Special rule for individuals eligible for assistance under Indian Health Service programsFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual receives hospital care or medical services under a medical care program of the Indian Health Service or of a tribal organization..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 